DETAILED ACTION
This Office action is in response to the Application filed on September 12, 2019. An action on the merits follows. Claims 1-18 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 9 and 18 are objected to because of the following informalities: 
Claim 9 recites “LIDAR”. However, the acronym LIDAR is undefined in the claims. To clarify that the acronym means light detection and ranging (LIDAR), examiner suggests amending “LIDAR” in line 1 of claim 9 to light detection and ranging (LIDAR). 
Claim 18 recites “LIDAR”. However, the acronym LIDAR is undefined in the claims. To clarify that the acronym means light detection and ranging (LIDAR), examiner suggests amending “LIDAR” in line 1 of claim 9 to light detection and ranging (LIDAR), as indicated above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an agricultural implement is being towed across a field by a work vehicle” in lines 1-2. However, the terms “agricultural implement” and “work vehicle”, respectively, are not clearly defined in any of the claims, which renders the claim indefinite.
According to Par. [0002] and Par. [0020] of the specification of the instant application, “farmers perform tillage operations by pulling a tillage implement behind an agricultural work vehicle, such as a tractor” and “the work vehicle 10 is configured as an agricultural tractor and the implement 12 is configured as a tillage implement”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “an agricultural implement is being towed across a field by a work vehicle” recited in lines 1-2 of claim 1 as “an agricultural implement comprising a tillage implement that is being towed across a field by an agricultural work vehicle”.
Claim 1 further recites the limitation “a vision-based sensor provided… such that the vision-based sensor is configured to capture vision data” in lines 3-6. However, the examiner cannot clearly ascertain which type of “vision-based sensor” is used “to capture vision data” based on the claim language. For example, according to Par. [0018] and Par. [0030] of the specification, “in several embodiments, one or more vision-based sensors (e.g., a LIDAR sensor(s)) may be provided in operative association with the work vehicle and/or the implement… the vision-based sensor(s) may be configured to capture vision data of the field (e.g., a plurality of single data point scan lines)” and “the vision-based sensor(s) may correspond to any suitable device(s) configured to capture vision data of the soil surface of the field that allows the profile of the top surface of the field to be identified. For instance, in several embodiments, the vision-based sensor(s) may correspond to a Light Detection and Ranging (“LIDAR”) device(s), such as a LIDAR scanner(s)… By scanning the pulsed light over a given swath width, the profile of the soil surface may be detected across a given section of the field. Thus, by continuously scanning the pulsed light along the soil surface as the work vehicle 10 and the implement 12 are moved across the field, a plurality of single data point scan lines may be generated that includes soil surface profile data for all or a portion of the field… Alternatively, the vision-based sensor(s) may correspond to any other suitable vision system(s) that is capable of capturing vision or image-like data that allows the soil surface profile of the field to be identified. For example, in one embodiment, the vision-based sensor(s) may correspond to a camera(s)”, respectively. 
However, the examiner cannot clearly ascertain if the claimed “vision-based sensor” corresponds to LIDAR scanner(s), or a camera, or any other type of “vision-based sensor”, which also renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed captured “vision data” corresponds to “a plurality of single data point scan lines” captured by “LIDAR scanner(s)”, “vision or image-like data” captured by “a camera(s)”, any combination thereof, or any other type of “vision data”, which further renders the claim indefinite.    
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “a vision-based sensor provided… such that the vision-based sensor is configured to capture vision data associated with a portion of the field present within a field of view of the vision-based sensor” recited in lines 3-6 of claim 1 as “a vision-based sensor comprising a light detection and ranging (LIDAR) scanner provided… such that the vision-based sensor is configured to capture vision data compromising a plurality of single data point scan lines associated with a portion of the field present within a field of view of the vision-based sensor”.
Claim 1 further recites the limitation “analyze the received vision data using a spectral analysis technique to determine a size distribution of soil clods present within the field of view of the vision-based sensor” in lines 13-15. However, the terms “spectral analysis” and “size distribution”, respectively, are not clearly defined in any of the claims, which renders the claim indefinite.
According to Par. [0018] and Par. [0042] of the specification of the instant application, “the determined size distribution may be indicative the relative amounts or percentages of small, medium, and large soil clods present within the field” and “implement one or more spectral analysis techniques to allow the controller 102 to transform the received vision data from the spatial domain to the frequency domain. For example, FIG. 5 illustrates an example data plot illustrating the vision data after such data has been transformed using the spectral analysis technique(s). As shown, the example data plot depicts the amplitude (e.g., as indicated by line 130) of the vision data at various frequencies… spectral analysis technique(s) by the vision data analysis module 126 may allow the controller 102 to determine the spectral densities for a plurality of frequencies and/or frequency ranges associated with the transformed vision data”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “analyze the received vision data using a spectral analysis technique to determine a size distribution of soil clods present within the field of view of the vision-based sensor” recited in lines 13-15 of claim 1 as “analyze the received vision data using a spectral analysis technique to transform the received vision data from a spatial domain to a frequency domain to determine a size distribution of soil clods present within the field of view of the vision-based sensor by determining the spectral densities for a plurality of frequencies and/or frequency ranges associated with the transformed vision data”.
Claims 2-10 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “the transformed vision data” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 3 is rejected by virtue of being dependent upon rejected base claim 2.
Claim 8 recites the limitation “the implement” in line 3. However, the examiner cannot clearly ascertain if the claimed “the implement” corresponds to the claimed “agricultural implement” previously recited, or a different implement, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “the implement” recited in line 3 of claim 8 as “the agricultural implement”.
Claim 9 is rejected by virtue of being dependent upon rejected base claim 8.
Claim 11 recites the limitation “an agricultural implement is being towed across a field by a work vehicle” in lines 1-2. However, the terms “agricultural implement” and “work vehicle”, respectively, are not clearly defined in any of the claims, which renders the claim indefinite.
According to Par. [0002] and Par. [0020] of the specification, “farmers perform tillage operations by pulling a tillage implement behind an agricultural work vehicle, such as a tractor” and “the work vehicle 10 is configured as an agricultural tractor and the implement 12 is configured as a tillage implement”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “an agricultural implement is being towed across a field by a work vehicle” recited in lines 1-2 of claim 11 as “an agricultural implement comprising a tillage implement that is being towed across a field by an agricultural work vehicle”.
Claim 11 further recites the limitation “receiving, with one or more computing devices, vision data associated with a portion of the field as the implement is being towed across the field by a work vehicle” in lines 3-6. However, the examiner cannot clearly ascertain if the claimed  “a work vehicle” corresponds to the “a work vehicle” previously recited in line 2 of claim 11, or not, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed captured “received vision data” corresponds to “a plurality of single data point scan lines” captured by “LIDAR scanner(s)”, “vision or image-like data” captured by “a camera(s)”, any combination thereof, or any other type of “vision data”, which further renders the claim indefinite.    
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “receiving, with one or more computing devices, vision data associated with a portion of the field as the implement is being towed across the field by a work vehicle” in lines 3-6 of claim 11 as “receiving, with one or more computing devices, vision data compromising a plurality of single data point scan lines associated with a portion of the field present within a field of view of a vision-based sensor comprising a light detection and ranging (LIDAR) scanner as the agricultural implement is being towed across the field by a work vehicle”.
Claim 11 further recites the limitation “analyzing, with the one or more computing devices, the received vision data using a spectral analysis technique to determine a size distribution of soil clods present within the portion of the field” in lines 6-8. However, the terms “spectral analysis” and “size distribution”, respectively, are not clearly defined in any of the claims, which renders the claim indefinite.
According to Par. [0018] and Par. [0042] of the specification of the instant application, “the determined size distribution may be indicative the relative amounts or percentages of small, medium, and large soil clods present within the field” and “implement one or more spectral analysis techniques to allow the controller 102 to transform the received vision data from the spatial domain to the frequency domain. For example, FIG. 5 illustrates an example data plot illustrating the vision data after such data has been transformed using the spectral analysis technique(s). As shown, the example data plot depicts the amplitude (e.g., as indicated by line 130) of the vision data at various frequencies… spectral analysis technique(s) by the vision data analysis module 126 may allow the controller 102 to determine the spectral densities for a plurality of frequencies and/or frequency ranges associated with the transformed vision data”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “analyzing, with the one or more computing devices, the received vision data using a spectral analysis technique to determine a size distribution of soil clods present within the portion of the field” recited in lines 6-8 of claim 11 as “analyzing, with the one or more computing devices, the received vision data using a spectral analysis technique to transform the received vision data from a spatial domain to a frequency domain to determine a size distribution of soil clods present within the field of view of the vision-based sensor by determining the spectral densities for a plurality of frequencies and/or frequency ranges associated with the transformed vision data”.
Claim 11 recites the limitation “the implement” in line 4. However, the examiner cannot clearly ascertain if the claimed “the implement” corresponds to the claimed “agricultural implement” previously recited, or a different implement, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “the implement” recited in line 4 of claim 11 as “the agricultural implement”, as indicated above.
Claims 12-18 are rejected by virtue of being dependent upon rejected base claim 11.
Claim 12 recites the limitation “the transformed vision data” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 13 is rejected by virtue of being dependent upon rejected base claim 12.
Claim 14 recites the limitation “the transformed vision data” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 17 recites the limitation “the implement” in line 3. However, the examiner cannot clearly ascertain if the claimed “the implement” corresponds to the claimed “agricultural implement” previously recited, or a different implement, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “the implement” recited in line 3 of claim 17 as “the agricultural implement”.
Claim 18 is rejected by virtue of being dependent upon rejected base claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “a controller communicatively coupled to the vision-based sensor, the controller including a processor and associated memory, the memory storing instructions” in Ln. 7-9. Claim 11 recites a “memory storing instructions” in lines 8-9. Based on the broadest reasonable interpretation, the claimed “memory storing instructions” recited above can be construed as computer readable media (CRM) storing instructions. Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 is held to claim a signal per se, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
The broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection 35 U.S.C. 101, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668